Citation Nr: 1110165	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for hypertension, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection may be granted.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to a disability rating in excess of 20 percent for a service-connected right thumb disability.

7.  Entitlement to a compensable disability rating for service-connected pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in April 2006, April 2009, and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

As a procedural note, the Board recognizes that the Veteran's March 2010 VA Form 8 reflects that issues of entitlement to service connection for erectile dysfunction and diabetes mellitus were not certified for appellate review, as the Veteran did not expressly disagree with the denial of these service connection claims in his December 2009 VA Form 9.  However, at the Veteran's January 2011 Board hearing, the Veteran expressed his desire to appeal these issues and provided relevant testimony, and the Board elects to exercise jurisdiction over these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal).  

A review of the record reflects that the Veteran has raised a claim seeking an earlier effective date for his pseudofolliculitis barbae, as reflected in his statements made in conjunction with the VA Form 9 received by VA in December 2009.  However, as that issue has not yet been developed by the RO, it is therefore REFERRED to the RO for further action.

The issue of entitlement to a rating in excess of 20 percent for the right thumb disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision issued in June1985, the Board denied service connection for hypertension, and the denial therefore became final.  The RO last declined to reopen the Veteran's hypertension service connection claim in an unappealed action in an April 2006 rating decision.

2.  The evidence submitted since April 2006 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's hypertension service connection claim.

3.  In a decision issued in June 1985, the Board denied service connection for bilateral hearing loss, and the decision therefore became final.  The RO last declined to reopen the Veteran's bilateral hearing loss service connection claim in an unappealed rating decision issued in November 1993.

4.  The evidence submitted since November 1993, is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's bilateral hearing loss service connection claim.

5.  The evidence of record reflects that the Veteran was reported hearing loss and tinnitus during service, has reported and sought treatment for these conditions since his discharge from service, and is currently diagnosed with both bilateral hearing loss and tinnitus.

6.  The evidence of record reflects that the Veteran first reported erectile dysfunction many years after service and that this disorder is considered a side-effect of medication prescribed to treat his nonservice-connected hypertension.

7.  The Veteran was not diagnosed with diabetes mellitus until many years after service, and he does not contend that his diabetes mellitus is attributable to service.
 
8.  The Veteran's service-connected pseudofolliculitis barbae has been assessed as affecting 5 to 20 percent of his exposed areas.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The criteria for a 10 percent disability rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claim to reopen his previously denied service connection claim for bilateral hearing loss, as well as the underlying bilateral hearing loss service connection claim and the tinnitus service connection claims, the Board is granting the benefits sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to these claims, such error was harmless and will not be further considered.

With regard to the Veteran's claim to reopen his previously denied service connection claim for hypertension, a March 2009 letter informed the Veteran of the reason that his claim had previously been denied, as well as the new and material evidence necessary to reopen his claim, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was also sent prior to the initial adjudication of the Veteran's claim.  

The March 2009 letter also satisfied VA's notice requirements with regard to the Veteran's service connection claims for erectile dysfunction and diabetes mellitus, as the letter informed the Veteran of the criteria necessary for establishing service connection and was sent prior to the initial adjudication of the Veteran's claims.

With regard to the Veteran's increased rating claim for pseudofolliculitis barbae, the Board notes that the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As notice with regard to the Veteran's initial service connection claim for pseudofolliculitis barbae was satisfied by a letter issued in March 2008, the instant appeal may be adjudicated without remand for further notification.

Regarding VA's duty to assist, the Veteran's VA and service treatment records have been obtained, and there are no records identified by the Veteran as relevant that were not obtained.  Additionally, the Veteran testified at an hearing before the undersigned Veterans Law Judge, and he was also afforded several relevant VA examinations during the instant appeal period.  However, the Board finds that VA examinations with regard to the Veteran's service connection claims for erectile dysfunction and diabetes mellitus, as well as his claim to reopen his previously denied service connection claim for hypertension, are not warranted.  The Board notes that VA's duty to provide an examination in not triggered in claims to reopen absent the submission of new and material evidence, nor is the duty triggered where the evidence fails to suggest a relationship between the claimed disorder and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Claims to Reopen

In a decision issued in June 1985, the Board denied service connection for bilateral hearing loss and hypertension, and the denial of the Veteran's claims therefore became final.  The Veteran has sought, on several occasions, to reopen his previously denied claims.  The RO last declined to reopen the Veteran's hypertension service connection claim in April 2006 and last declined to reopen the Veteran's bilateral hearing loss service connection claim in November 1993.  The Veteran failed to appeal those denials.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Turning first to the Veteran's claim to reopen his previously denied hypertension service connection claim, the Board denied the Veteran's claim because the evidence of record failed to show that the Veteran had developed hypertension in service or had been diagnosed with hypertension after service, and the RO declined to reopen the Veteran's claim in April 2006 because the newly submitted evidence failed to reflect that the Veteran had developed hypertension in service or soon thereafter.

The relevant evidence of record at the time the RO last declined to reopen the Veteran's claim included the Veteran's statements, in which he asserted that he developed hypertension during service; his service treatment records, which failed to reflect any blood pressure readings that would be deemed elevated for VA purposes (although reflecting his affirmation of having ever experienced high or low blood pressure on his separation medical history report); and his post-service VA treatment records, which first reflected diagnosed hypertension in 1999.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note (1) (2010) (defining hypertension as a diastolic blood pressure predominantly 90mm or more and isolated systolic hypertension as systolic blood pressure predominantly 160mm or more with a diastolic blood pressure of less than 90mm).

The evidence added to the record since the previous denial includes the Veteran's submitted statements and hearing testimony and his VA treatment records.  In his submitted statements the Veteran continues to assert that his hypertension began during service, stating that he was treated for borderline hypertension in service and was diagnosed with hypertension in the early 1990's (approximately 20 years before his 2011 Board hearing).  The Veteran's newly submitted post-service treatment records continue to reflect his treatment for hypertension.

After reviewing the evidence of record, the Board finds that the Veteran has not submitted new and material evidence to reopen his previously denied hypertension service connection claim.  The Veteran's contentions that his hypertension initially manifested in service were considered by the RO when it last declined to reopen the Veteran's claim.  Moreover, while the Veteran asserts that his hypertension began in service, his contentions are not supported by his service treatment records, which fail to reference any treatment for or diagnosis of hypertension.  Furthermore, the Veteran is not medically qualified to relate his current hypertension to service, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay persons, such as the Veteran, are not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation), and lay assertions of medical causation cannot serve as a predicate to reopen a previously-denied claim, see Hickson v. West, 11 Vet. App. 374 (1998).  With regard to the Veteran's VA treatment records, the records continue to reflect the Veteran's treatment for hypertension and do not contain any medical opinions regarding the etiology of his hypertension.  Moreover, medical records describing the Veteran's current condition are not material to the issue of service connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  

As such, the newly submitted evidence fails to raise a reasonable probability of substantiating the Veteran's claim and therefore cannot serve to reopen the claim.  Accordingly, the Veteran's appeal of this issue is denied.

Turning next to the Veteran's claim to reopen his previously denied bilateral hearing loss service connection claim, the Board denied the service connection claim in a decision issued in June 1985 because the evidence of record failed to reflect that the Veteran had developed a chronic hearing loss during service.  The RO last declined to reopen the Veteran's claim in November 1993 because the newly submitted evidence failed to suggest that the Veteran's hearing loss began in service.  

The newly submitted evidence includes the Veteran's Board hearing testimony, during which he testified that he was exposed to acoustic trauma during service, was treated for hearing loss during service, experienced hearing loss throughout service and continuously thereafter, and received treatment for a hearing loss soon after service.  When presumed credible and combined with the evidence previously of record reflecting the Veteran's treatment for hearing loss during service, this new testimony suggests that the Veteran's currently diagnosed hearing loss is a chronic condition resulting from his military service.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Accordingly, the newly submitted evidence raises a reasonable probability of substantiating the Veteran's claim and is therefore sufficient to reopen it.   The merits of the Veteran's reopened hearing loss service connection are addressed below.

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or to the extent a non-service connected disability is increased in severity by a service connected disability.  38 C.F.R. § 3.310(a) (2010).



Bilateral Hearing Loss and Tinnitus

As discussed supra, the Veteran contends that his current bilateral hearing loss and tinnitus initially manifested during service, thereby entitling him to service connection for these audiological disorders.

The Veteran's service treatment records reflect that his hearing was assessed as normal upon entrance to service, at which time be denied a history of hearing loss or ear trouble.  However, during service in July 1976, the Veteran reported experiencing ringing of his left ear and decreased hearing acuity bilaterally after his participation in basic combat training, and audiometric testing performed at this time revealed a mild right ear high frequency hearing loss.  An October 1976 service treatment record also reflects the Veteran's report of experiencing bilateral hearing loss, and an undated service treatment record notes an assessment of mild sensorineural hearing loss of the left ear at 4000 Hertz.  In conjunction with the Veteran's separation examination, which was conducted in September 1978, the Veteran completed a medical history questionnaire in which he affirmed experiencing hearing loss and ear, nose, or throat trouble.  A November 1978 service treatment record notes the Veteran's complaint of mild hearing loss in the left ear and pain in the right ear, which were assessed as "ROM," (presumably recurrent otitis media).

In October 1983, the record reflects that not long after his discharge from service in February 1979, the Veteran sought service connection for bilateral hearing loss, which he asserted first manifested after he completed basic training during service.  The Veteran was not afforded a VA examination in conjunction with this claim, and the first post-service treatment record reflecting diagnoses of bilateral hearing loss and tinnitus is reflected in a July 1990 VA treatment record.  The Veteran sought to reopen his previously denied bilateral hearing loss service connection claim in October 1993, and private audiological treatment records from this same month reflect a diagnosis of a moderate notch of sensorineural hearing loss at 4000 to 6000 Hertz.  An August 1999 VA treatment record reflects the Veteran's report of experiencing bilateral hearing loss and tinnitus, and assessments of hearing loss and tinnitus are noted.  The Veteran's VA treatment records thereafter continue to reference the Veteran's hearing loss among his list of diagnosed illnesses.

In sum, the evidence of record reflects that the Veteran, who had no hearing abnormalities upon entrance to service, reported experiencing both bilateral hearing loss and tinnitus during service and was diagnosed with bilateral hearing loss.  Moreover, while the first post-service treatment record reflecting a diagnosis of hearing loss and tinnitus was in 1990, approximately 11 years after the Veteran's discharge from service, the Veteran reports experiencing bilateral hearing loss and tinnitus continuously since his discharge from service.  The Board notes that the Veteran is competent to report the continuity of his hearing loss and tinnitus symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Veteran's contention is supported by his submission of a service connection claim for bilateral hearing loss in 1983, and the Board accordingly finds the Veteran's reported chronicity of symptomatology to be competent.  The Board further notes that the Veteran was diagnosed with tinnitus in both 1990 and 1999, as reflected in corresponding VA treatment records, and the Veteran's recent VA treatment records reflect diagnoses of bilateral hearing loss, for which the Veteran has been prescribed hearing aids.  

Accordingly, given the Veteran's in-service complaints of bilateral hearing loss and tinnitus, the Veteran's competent and credible reports of chronicity of symptomatology since service, and the evidence of record reflecting current diagnoses of these disorders, the Board finds that a basis for granting service connection for bilateral hearing loss and tinnitus has been presented.  The Veteran's appeal of these issues is therefore granted.

Erectile Dysfunction 

The Veteran is seeking service connection for erectile dysfunction, which he asserts is the result of his antihypertensive medication.  Indeed, the medical evidence of record attributes the Veteran's erectile dysfunction to side effects of a medication prescribed to treat his nonservice-connected hypertension.

A review of the record reflects that the Veteran had no complaints of sexual dysfunction during service, nor were any sexual disorders first reported or diagnosed during service.  Rather, the Veteran's separation physical examination noted no abnormalities of the Veteran's genitourinary system, and the Veteran denied ever having experienced any genitourinary problems, including frequent or painful urination, bedwetting, kidney stone or blood in urine, or any venereal disease, on his separation medical history report.  

The first reference to the Veteran's erectile dysfunction is reflected in an April 1999 VA treatment record, which notes the Veteran's intermittent episodes of sexual dysfunction as the result of his antihypertensive medication, Lisinopril.  The Veteran's subsequent treatment records continue to reference the Veteran's reported sexual dysfunction, which is consistently assessed as a side effect of this medication.

Accordingly, while the medical evidence of record reflects current evidence of erectile dysfunction, the medical evidence fails to suggest that this disorder is either related to service or a service-connected disability.  The Veteran's erectile dysfunction did not manifest in service or until 1999, approximately 20 years after his discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, the Veteran himself does not contend that his erectile dysfunction is related to service; rather he contends that is related to his hypertension.  While the medical evidence of record does reflect that the Veteran's disorder has been assessed as related to treatment for his hypertension, this does not create a basis for awarding service connection, as the Veteran's hypertension is not a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010).

Thus, as the evidence of record fails to reflect that the Veteran's developed erectile dysfunction in service or for many years thereafter, and as the medical evidence of record relates the Veteran's erectile dysfunction to treatment for a nonservice-connected disability, a basis for granting service connection for erectile dysfunction has not been presented.   Therefore, the Veteran's appeal of this issue is denied.

Diabetes Mellitus 

A review of the record reflects that when filing his diabetes mellitus service connection claim, the Veteran asserted that he developed diabetes mellitus as a result of his antihypertensive medication.  However, during his Board hearing, the Veteran clarified that he was uncertain of whether his diabetes was the result of his antihypertensive medication, stating that he believed that he developed the condition due to his poor diet and stressful lifestyle.  Furthermore, the Veteran testified that he did not believe that his diabetes mellitus manifested in or was related to service.

The Veteran's service treatment records fail to reference any elevated blood glucose levels or reference to diabetes mellitus, and the Veteran's endocrine system was assessed as normal during his separation medical examination.  Additionally, the Veteran denied a history of any albumin or sugar in his urine in his corresponding separation medical history report.  

The first reference to diabetes mellitus is reflected in April 2007 VA treatment records, at which time the Veteran's diabetes mellitus was characterized as newly onset.  An August 2007 record reflects the Veteran's report of observing an increase in his blood glucose level (when monitoring his blood glucose levels at home) after beginning a new antihypertensive medication, and the treating medical professional advised the Veteran that some medications can elevate blood glucose levels.  

Given the evidence of record, which reflects that the Veteran's diabetes mellitus developed in 2007, many years after service, and that the Veteran himself does not contend his diabetes mellitus is directly related to service, a basis for establishing direct service connection has not been presented.  Moreover, while there seems to be some indication that Veteran's diabetes mellitus may be aggravated by his prescription treatment for his nonservice-connected hypertension, this causal relationship also does not establish a basis for awarding service connection.  See 38 C.F.R. § 3.310(a) (2010).  Accordingly, the Veteran's appeal of this issue is denied.  

Increased Rating Claim

The Veteran contends that the severity of his long-standing pseudofolliculitis barbae should entitle him to a compensable rating, as he self-medicates his pseudofolliculitis barbae by applying isopropyl alcohol to the affected areas, as well as by applying a topical cream (Lubriderm) issued by his VA treatment providers.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pseudofolliculitis barbae has been rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.  Diagnostic Code 7813, which outlines the rating criteria for dermatophytosis, states that disorders rated under this Code should be evaluated pursuant to Diagnostic Codes 7800 through 7806, depending on the predominant disability.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck based on 8 characteristics for disfigurement.  These are a scar 5 or more inches in length; a scar at least one-quarter inch wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Diagnostic Code 7800 further provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  More severe disabilities warrant higher ratings.  Diagnostic Codes 7801 and 7802 provide ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination, and Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The Board finds that the rating criteria outlined Diagnostic Codes 7800 through 7805 do not adequately address the Veteran's pseudofolliculitis barbae symptomatology.  Therefore, the provisions of Diagnostic Code 7806 for dermatitis or eczema apply.

The Diagnostic Code 7806 provides that a noncompensable rating will be assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy has been required during the past 12- month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 23, 2008).  However, the Board observes the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which stems from his initial service connection claim that was received by VA in February 2008.  

The evidence of record reflecting the extent and severity of the Veteran's service-connected condition is a September 2008 letter from the Veteran's treating VA physician and an August 2009 VA skin disorders examination.  The August 2008 letter from the Veteran's VA physician reflects that the Veteran had irritated papules on the shaved areas of his face.  The August 2009 VA examination report reflects the Veteran had approximately 18 maculopapules on the upper portion of his neck beneath his jaw, which the examiner measured as predominantly one to two millimeters in size, with the largest measuring approximately three millimeters.  The examiner described these maculopapules as neither pustular, bleeding, or non-disfiguring, with the hyperpigmentation as the only evidence of scarring.  The examiner characterized the Veteran's pseudofolliculitis barbae as affecting 5 to 20 percent of his exposed areas and less than 10 percent of the entire body.  The Board notes that this finding is not inconsistent with the medical principle of the "rule of nines," which characterizes the head and neck as constituting 9 percent of an individual's body surface.  See Dorland's Medical Dictionary, 1683 (31st ed. 2007);  see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Pursuant to the applicable rating criteria, the Board finds that the examiner's characterization of the Veteran's pseudofolliculitis barbae as affecting 5 to 20 percent of his exposed areas entitles the Veteran to a compensable rating pursuant to Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008) (stating that a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period).  However, as this evidence fails to reflect that 20 to 40 percent of the Veteran's entire body, or 20 to 40 percent of his exposed areas, are affected by his pseudofolliculitis barbae, or that he has used systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his condition, a rating in excess of 10 percent is not warranted.  See id. 

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's submitted statements and hearing testimony, including the Veteran's reports that he treats his pseudofolliculitis barbae by applying isopropyl alcohol and Lubriderm lotion to his affected areas.  The Board further acknowledges that the Veteran is competent to report the severity of his pseudofolliculitis barbae symptoms, See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), and the Board finds his reports to be credible.  However, as outlined above, a rating in excess of the 10 percent rating assigned by the Board requires certain objective medical evidence that is not present in the instant case.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's pseudofolliculitis barbae increased rating claim.   The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms with regard to the Veteran's disability than is currently shown by the evidence; thus, the Veteran's pseudofolliculitis barbae picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, but notes that he reported retiring in 2007 from his position with the Federal Bureau of Prisons.    Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected pseudofolliculitis barbae.  See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected pseudofolliculitis barbae precludes employment.  While the Veteran reported during his VA examination that he had declined employment offers when the employment would require him to be clean-shaven, the record reflects that he maintained employment in a law enforcement position for many years until he elected to retire.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disability.  Thus, entitlement to a TDIU due to his service-connected pseudofolliculitis barbae is not warranted.

ORDER

The Veteran's claim of entitlement to service connection for hypertension is not reopened, and this aspect of the appeal is denied.  

The Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent the Veteran's appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for erectile dysfunction is denied.

Service connection for diabetes mellitus is denied.

A 10 percent disability rating for service-connected pseudofolliculitis barbae is granted.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's right thumb disability increased rating claim may be adjudicated on its merits.  In that regard, the record reflects that the Veteran has reported and exhibited a worsening of his right thumb disability since it was last assessed for VA purposes in April 2009, as reflected in his January 2011 Board hearing testimony and during his December 2009 treatment for a re-injury of his thumb after engaging in heavy-lifting.  The Board notes that the Veteran's service-connected right thumb disability is rated as 20 percent disabling, which is assigned based on evidence of unfavorable ankylosis of the thumb, and which is the highest rating available pursuant to applicable rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2010).  Nevertheless, when there has been an allegation of an increase in severity of a service-connected disability, VA is required to provide a new VA examination pursuant to the duty to assist.   See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his right thumb disability.  
  
Furthermore, during his Board hearing the Veteran also testified that he had received VA treatment for his right thumb disability in December 2010; however, this treatment record is not currently associated with the Veteran's claims file.  Therefore, this treatment record, as well as any other outstanding VA treatment records, should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from March 2010 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right thumb disability.   The examiner should perform all relevant diagnostic testing and offer an opinion regarding the effect of the Veteran's right thumb disability on his employability.
 
3.  When the requested development has been completed, the claim should be readjudicated.  If the full benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate time for response.  Thereafter, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


